Name: Commission Regulation (EEC) No 2212/79 of 10 October 1979 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 79 Official Journal of the European Communities No L 256/21 COMMISSION REGULATION (EEC) No 2212/79 of 10 October 1979 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2 ), Having regard to Council Regulation (EEC) No 1080 /77 of 17 May 1977 on the supply of milk and certain milk products at reduced to schoolchildren (3 ), as last amended by Regulation (EEC) No 1 637/79 (4 ), and in particular Article 4 thereof, Whereas under Regulation (EEC) No 1080/77 Italy intends to implement a programme to sell at reduced prices milk and certain milk products to school ­ children ; whereas in order to take account of the parti ­ cular types of cheese consumed in that Member State , it is necessary to include Grana padano and Parmi ­ giano Reggiano cheeses among the products eligible for the Community contribution , a list of which is laid down in Commission Regulation (EEC) No 1 598 /77 ( 5 ), as last amended by Regulation (EEC) No 1717/79 ( 6) ; whereas Regulation (EEC) No 1598 /77 should therefore be amended accordingly, Whereas the amounts of the Community contribution to the financing of the various categories of products are fixed in Article 4 ( 1 ) of Regulation (EEC) No 1598 /77 ; whereas , following the increase in this contribution effected by Regulation (EEC) No 1637/79 with effect from 1 September 1979 , the new amounts applicable from that date were inserted into the said Article 4 ( 1 ) of Regulation (EEC) No 1598 /77 by Regulation ( EEC) No 1717/79 ; whereas, for the sake of clarity , it should be expressly provided that during the period of the new marketing year preceding 1 September 1979 the amounts valid for the 1978 /79 milk year shall remain applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1598 /77 is amended as follows : 1 . Article 3 (2) is amended to read as follows : ' 2 . Calculation of the maximum quantities referred to in paragraph 1 shall be made , in the case of products in categories IV, V, VI and VII , on the basis of the quantities set out in the second , third , fourth or fifth indent as the case may be of Article 4 ( 1 ) (d)'. 2 . Article 4 ( 1 ) is amended to read as follows : ' 1 . With effect from 1 September 1979 the Community contribution shall be : (a ) 2140 ECU per 100 kg of products of category I , "whole milk" ; (b) 12-35 ECU per 100 kg of products of category II , "semi-skimmed milk" ; (c ) 5-30 ECU per 100 kg of products of category III , "skimmed milk" ; (d) as regards products of categories IV, V, VI and VII , an amount calculated per 100 kg of the product in question on the basis of :  the amount specified in (a) for whole milk and , as the case may be ,  450 kg of whole milk for categories IV and V, or  900 kg of whole milk for category VI 1 , or  1 000 kg of whole milk for categories VI 2 and VII 1 , or  1 100 kg of whole milk for category VII 2 . During the period of the 1979 /80 milk year running from 2 July to 31 August 1979 , the amounts of the Community contribution valid for the 1978 /79 milk year shall apply .' (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . \ 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 131 , 26 . 5 . 1977 , p. 8 . (*) OJ No L 192, 31 . 7 . 1979 , p. 1 . ( 5 ) OJ No L 177, 16 . 7 . 1977 , p. 22 . ( b ) OJ No L 198 , 4 . 8 . 1979 , p. 21 . No L 256/22 Official Journal of the European Communities 11 . 10 . 79 3 . In the Annex , the following categories are added : 'Category VII 1 Grana padano cheese . Category VII 2 Parmigiano Reggiano cheese '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1979 . For the Commission Finn GUNDELACH Vice-President